                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
_________________________________________
                                          )
FOLA MBORIKA WILL I AM EL,                )
                                          )
      Plaintiff,                          )
                                          )
              v.                          ) Civil No. 20-mc-00003 (APM)
                                          )
SCOTT COLWELL,                            )
                                          )
      Defendant.                          )
_________________________________________ )

                                  MEMORANDUM OPINION

       On January 17, 2020, Plaintiff Fola Mborika Will I Am El filed a “Complaint for Judicial

Review” against Scott Colwell, who appears to be an official or employee of the state of

Pennsylvania and located in Philadelphia. Compl., ECF No. 1. Plaintiff’s Complaint asserts that

she “is an american indian privately residing within the union member state of texas,” and invokes

the “exclusive equity jurisdiction under article iii sec. 2 subdivision 1 of this written constitution

for the united states of america.” Id. at 2. Plaintiff adds that the “nature of suit is extraordinary,

special exigent and private restricted, confidential, proprietary and privileged, not for publication,”

though she makes reference to “enforce[ment] [of] a private express trust.” Id. at 3.

       “Complaints may [ ] be dismissed, sua sponte if need be, under Rule 12(b)(6) whenever

‘the plaintiff cannot possibly win relief.’” Best v. Kelly, 39 F.3d 328, 331 (D.C. Cir. 1994) (quoting

Baker v. Director, United States Parole Comm’n, 916 F.2d 725, 727 (D.C. Cir. 1990) (per

curiam)). Here, Plaintiff’s Complaint contains no facts at all. The nature of her claim is not

evident; nor is the court’s basis for subject matter jurisdiction. See Evans v. Suter, No. 09-5242,

2010 WL 1632902, at *1 (D.C. Cir. Apr. 2, 2010) (stating that “a district court may dismiss a

complaint sua sponte prior to service on the defendants pursuant to Fed. R. Civ. P. 12(h)(3) when,
as here, it is evident that the court lacks subject-matter jurisdiction”). The court therefore dismisses

this action sua sponte without prejudice.

                A final, appealable order accompanies this Memorandum Opinion.



                                                        ______________________
Dated: January 27, 2020                                        Amit P. Mehta
                                                        United States District Judge




                                                   2
